Order filed August 31,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-12-00014-CR & 11-12-00015-CR
                                                    __________
 
                             DAVID
WAYNE BOSWELL, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 220th District Court
 
                                                        Comanche
County, Texas
 
                                      Trial Court Cause
Nos. CR-03371 & CR-03370
 

 
O R D E R
 
            David Wayne Boswell has filed objections to the
reporter’s record in this court and contends that there are inaccuracies in the
record, including several omissions and an inaccurate account of “crucial”
testimony.  The State filed a response and disagrees with Boswell’s
contentions.  Because the parties do not agree on whether the record is
accurate and because this court is unable to determine at this time whether the
record is accurate, we abate the appeal so that the trial court can conduct a
hearing and settle the dispute pursuant to Tex.
R. App. P. 34.6(e).  Pursuant to Rule 34.6(e)(2), the trial
court is directed to settle the dispute, and if it finds any inaccuracies as
alleged in Boswell’s objections to the record, the trial court is to direct the
court reporter to file any corrections in this court.  The trial court clerk is
directed to file a supplemental clerk’s record containing any orders and
findings entered by the trial court, and the court reporter is directed to file
a supplemental reporter’s record of the hearing.  These records are due to be
filed in this court on or before October 1, 2012.  We will reinstate this
appeal upon the filing of the supplemental records.
            The appeals are abated.
 
                                                                                                PER
CURIAM
 
August 31, 2012
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.